Name: 2004/764/: 2004/764/EC:#Commission Decision of 22 October 2004 concerning an extension of the maximum period laid down for the application of eartags to certain bovine animals kept in nature reserves in the Netherlands (notified under document number C(2004) 4013)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  marketing;  Europe;  environmental policy;  means of agricultural production
 Date Published: 2004-11-16

 16.11.2004 EN Official Journal of the European Union L 339/9 COMMISSION DECISION of 22 October 2004 concerning an extension of the maximum period laid down for the application of eartags to certain bovine animals kept in nature reserves in the Netherlands (notified under document number C(2004) 4013) (Only the Dutch text is authentic) (Text with EEA relevance) (2004/764/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (1), and in particular Article 4(2) thereof, Having regard to the request submitted by the Netherlands, Whereas: (1) The Netherlands have requested an extension to 12 months of the maximum period laid down for the application of eartags to bovine animals in nature reserves, due to practical difficulties. (2) Those animals are primarily kept for the purpose of nature protection and landscape conservation and not for production purposes. They are kept under extensive holding conditions and in free range where calves stay always close to their mother. (3) It is justified to take account of the Dutch request, provided that the extension of the maximum period for tagging does not affect the quality of information provided by the Dutch database for bovine animals and that there is no movement of bovine animals to which eartags have not been applied. (4) In the case of animals, which have not been tagged until the age of 6 months, the identity of the mother should be verified by a DNA test. Taking this additional guarantee into account the maximum period for tagging should not be longer than 12 months. (5) This derogation should be strictly restricted to a limited number of holdings, which have been separately authorised according to defined criteria as nature reserves and communicated to the Commission. (6) The Dutch authorities undertake not to extend this derogation to the identification and registration system of bovine animals. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 The Netherlands may extend to 12 months the maximum period laid down by Article 4(2) of Regulation (EC) No 1760/2000, for the application of eartags to calves kept in certain nature reserves provided all the conditions set out in this Decision are met. This extension shall not affect the quality of information provided by the computerised bovine database. Article 2 1. The extension provided in Article 1 shall be allowed subject to all the conditions set out in paragraph 2 to 5. 2. The animals shall be born in a nature reserve authorised by the competent authority in accordance with Article 3. 3. The birth of each calf shall be reported to the competent authority within a period to be fixed by the Netherlands in accordance with Article 7(1) of Regulation (EC) No 1760/2000. 4. The eartags shall be applied before the calves are 12 months old. 5. In any case no animals shall leave the nature reserve without prior application of the eartags. 6. For calves tagged later than 6 months of age the identity of the mother shall be verified on the basis of a DNA-test when the eartags are applied. Article 3 1. The competent authority may authorise nature reserves for the purpose of this Decision if they fulfil the following conditions: (a) the nature reserve is a holding where animals are primarily kept for the purpose of nature protection and landscape conservation; (b) the nature reserve covers a territory of at least 100 ha; (c) the effective livestock density is below 0,5 animals over 12 months of age per hectare, on an annual average basis; (d) the animals are reared at liberty in a totally extensive system, with the calves staying with their mother. 2. The status of a holding as an authorised nature reserve with an extended period for tagging shall be clearly stated in the records of the computerised bovine database. 3. The competent authority shall communicate to the Commission the list of nature reserves which have been authorised according to paragraph 1. Article 4 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 22 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 204, 11.8.2000, p. 1.